~} Case.2:19-cv-07317-JMA-AKT Document1 Filed 12/30/19 Page 1 of 9 PagelD #: 1 .

 

 

: | FILED
. 5, SNSLERK'S OF Ine
UNTTE) STATES DISTRECT COuRT U8. DISTRICT Cal at Ny
EASTERN DISTRICT of NEW YOKK * hee Bo ae te
i nAPh ar LONG ISLAND oce
Branclon £387 (Lnmecte Res. No. 68739-054 ), G ISLAND OFFICE
Plantift ; |
2 a § CW KR
ce teCV-19 W317
etal DEMANDEL
-VS~- (JURY TRIAL PEMANDED) ACK, J.
Cader, | Rureauak Prisons : Yate States of finen'oeny 7
Defatment of Wee’, John Dot #)- #10, fOMLINSON, MJ.
Fane Doedtl-#1O, XC Entities H-4F le, RECEIVE
Defendants» . _ DEC 2 a on
COMPLAIN en
(Frivone- complaint) ONY PRG Se OFFICE

The complaint of Branden L'Si for persenal injury resulting From the
Bureau of PrSenS 4 eg ligen Cw (federal dort claim, HW US. C. 367] ET SER, ) and Fre the
Violation of Title Vit of Cl Leglits Act Jechen 1993 Kespectfully ShewS €

PARTLES, JURLSDLCTION AVP VENUE

Le Branden Lisi (5 an inmate cyrrently yn te cultery af He Fekaal Butea
of PASeAS therein atte “BOP ) F AanNAsS Currently Mearceratide at the
MNetrope Laan Lhetentien Cente GerenaHe- ym"ip cH ih Brooklip, M V /
Ca Stern District of New York , and br igs AAS 15; ant Proceeding

X Brenden Lisi herematte- Plant PED samate, avmbe 69734-08 Y Peer ty Ai
incarcer chin Wa S 4 [sien of ane in He CaStern District of New York,
The Same WB hich thet Plantift atendS Ch hing ane resveing Un

AS reteaSe tram Prsen.

3. The EOP y's the Aqued Defendant herein and $n agency
of tHe Uniecd Sates of Amenta, gS well aS a Bureav within’ the
Department OF FStice , Chereinafte DOT), Qllo na met ole fernolant

e
é

herein
tHe The O Arted S tales af Anenca 1S fhe Jovernng pemepal of fhe BOP
Anel the DePardmend of Susfpiee and y's a Namecl Defendant herecn, WwhicA
7d the Creator of the, [ews and rv(es thet the BUP and Day abicle
by , ana whieh provides the funds which the BOP ancl OPT aS agents

OF? rate mw 4h °

5. Defendants Jahn Doe#/ Phrevgh Jehn Due # [y), Jane hae tt / throvgh,
Sane Doe #10, and M/e entities FL rough X12 enthbs #10 are Names
Unknewn, at PhS hme to Plarntiff, the PESOS OF COM PaN RS VF any
Lawrirg or chanung an interét rh op hen ufen the Svbj2eét
fT SES Aescrribed here,n ) andser Bein 4g hable Ke the
Hleind FE  Seme for and anmeunt

6 This Courd bs jersdichien toh A pres ,

. ‘ ur & Jer iC ven CG 1eCi~ an freSicte of er f{hes wucEe th, Ay

given thet Aclninistrahve Cf; Na. TRI-MER* 2019-O/YE3, was Ooms ly °
and. finely recievect Ay @ref filet with the US, DOYS ) BbFancd
United Stetes of Amenta on December Is GO/8, anol waS accent are
Con Sidepeal Foy Settlement as provided by the Federal Tord Claims et
Cherena fer * FTCA") ag USC, Sec. 2673, anet oS Svcl, Las fileA
in Compliance with IP C.ER. Sec. 593. Seve Clam was ented
therea Fler 44. lete- Aateal June (‘f PONT, Gned Ma leet
(festmarked) on June J0,901T, and aS Such the inStegt actren 5 tire i
Com menctet w Ahir fiz. applicable sr 6) Month #me Frame.

T This Court alio has jenselictien te hear and preside over Hese Prececeling 5
because te United Stiles of hwenea, te OO, and the BOP, Gmeagst
athers Are pack*S to th,'S actien «

J. Ths Covet also has Jecddictvon te hear and preSrAe Ge fhese [086 becA Mg 5
under YVUS.C. SE 1983 anal unde Bivens y Six Unkaewn Agents,
403 0.5. 399 (iG), Since ths chim arises rrfack Fran 4 Vrelafiern
of Planti€ls Cuil and Contttutena| Kigh ts endl becavse Lain HEE
he 5S compl ed wah the Prison Ltiga tren Reform fed (Cherm a Fler PLIRA “)
Yd U.S.C. Sees 1147 (0).
q. Veme of 45 action /'S proper! placed in the ba Stern Drstrved ol
Now York pursuant do 08 USC. (34).

RELEVANT FACTS

LQ. pP leant if L iS; A GS -en countercel RA we y Many ey St that tyes operate aN
in Seriaten ) July b, d01S Ctoh'le at SCP Canaan and ever % 4éar
afte, Surren derwweg)

bi. Pree fs NlGr Ceration Plant ft Agal been avalvated ot Shaan Ket tersry
where & treatmint phn For fhe remeifa| of the Cy stwas Kecommended . Lf
inclvded an extracten of Tooth #/Y, Fallowee hy & Marspia Iiz ection
[Procedure which cuts inte he cySt ane 5 vhres the dees te farm
Can tinvovS Surtace trem the Lf ter;op, Surface te be interver Sve Face +

Idk By doing this type of Surgery bone would he able te Grav back
into fhe SPe.ce ere From the. Shogrcelly ettracted AYSve-

13. The Care Needed for Lys healing wold figure olayly chang ng of
Packing and 7(rijhien of He ar2e to alley the B35ve, Sloul¢ Ctl the
area tet bigs APE by the cy St.

he Despde knowledge oF be retewmendid fYrececdyre from the 5S loan
Kethern Special HS j the Serensten Surgeon cut above tke gun hig and
removed the C4 st bong / ane pert of fhe Sinus.

1S. TAg, olecayed tooth was left in place, eventally caving the poot fo
dfaya anal Creebe Nore A QMag.

iG. As the YorCica) Aral het Marspra lize. the cyst aS fecommenctach , the bone
remoted 1S net able to § Pow) back and haS bef flanttfs Face

permanent, Als Crgurecd.

V) TAS reckless and Met ty tably Madi Sed surgical deers, en Sa foerly
perfected be the BoP affiliated Pha Sesan has resulted in & Sage,
oF addtional Medical /SIves Fer fhe Flan till.

3
st weeks alte SUlgerY

(3. Those. Problems Wt fe exacerhatet J
York OA 4 wrt t+ answer

Planttet WAS brevglt to Ceurt in New
- em a New if dicta ‘

If. This rested No Sta at the, JADE ir Brooklyn and alter
feturnne to Ca NAAN ) Alan htt iJ aS ? laced in fhe Shel HorScng
Un ch G8. Pic hefe? i) aad mM stra ine SE GPL GC hen. fein HEF LEM ahect A

Sa letien for siigh|y {we pondhs penelir Peclassificeten anel trans Fer.

XC: the AtwW fendins charges fayecd the Pla whi fls Security from Mncmunm

Coamp) to fow ane ayntifl sacl fo be maved fe a Seeupre FeAcr= |
Ce red eng | TAS? tution

x. Plantifh was eventual ly re- eschated ane Maved to the Pedecel
Covrechvael Lnstitehen at E4, Dix , N35. Plenty ff5 C omplasds abet Peun
and feed Fellow yp Care wend lar ely (gnorect Abbe Sy fering Frew
Several Post- opercaNe Comphitat oA ae Lo~ Ale wtitf5 Tan S fe to, ft ‘ D »

SCA Canaan 12 & Small benign Prison Camp of [20 inmates - FCI Ft. Dix

Lavsect 4000 inmates and )> any thine hv f benign

Xb On inate addvaccte on behalb of He Plaintiff rootincly ecntacked Me
health cape of bevels at fhe kOPs regieng| office iin Vie, che lohiag do
abut % tar the flab ft Unele Wwrent Ge

to persistent pan ancl Welling) which revealed

take, notte and ler
ye
a pers stertly inflamed

Se UbSeguent bicp Sy (
ab f I feos
Chroae. GbreS'S and inflamm atery reaction bs,

Afea of Sins.

os. the Pro ximt4 of Ars Surgery te Aes &@ Yr anel bray has beceme Sgmbttant,

We LA fre Stir, of F017 « note way entered site Ha Hlambitf§
Jthech ceil hecech whch Sf: ated fhe JbeirhifF Way folleweh By the
orale Mat lary Sergean in O1/2aI7 Chiepsy— Lhrane Frbresing anol
inFlammatory feachen).

 

 
OS. Flardifs Face i's permanently Assured Gn te left Side, bare and
Sinvs are Nay SSB, Plestit €S Field ck Vitus Aas heen fegatively
Alternet as a result. Plo. ntif65 lott CY &. bas ceveleped Gj pul Sar
that will not je away ( purple IM colar From Plant View of it out
te hE werld). la HERS Speech hes been effected. etfs Senle
ot Self i gonefand cr greatly dAimny shed, anal Maint ts Jaw 1S
Uneten. Handitt:S in constant Pain.

M. tuhen Mlartite arpwed at Canaan on Tune 14,9014 Phe Cyst
aS the Size ot a Marbh, bt by fe Aime tHe Seat th, Pla white Fer
Sugey jn Scranton en July 6, dais The Cyst Aad greun te the
Size of 4 plom anel hea Prercéct tke Sines CAE

XM. The EO? allewes 352 days Por non- Violent crimate to
Sf fer crucel pan, allowing a CYST fo grow Si ‘9M ECantl, sh Sie
te the font pphert 00S reredbe The, Sins cavity, Leto R&C
attemphns te peSplye the (Sie pede ity. LE phat ss net sCleSon shle
LA gush j thé fhy Sigh then ‘Lo thes . Me Surger4 «

ag re dD Strouchion CavVSect by fot ctor the Sirgery He way Si: fo GV
Ket teang recommen gleel lett Dei bih fer anenthy at 'S frguréel, wrfh
add-teng| €4€, speech, Smell 4S#e Gnd ahsnnent fpiroblemsS. Lt 3
afhechiny Plinflt ability fo brag track an the faze. th Man bt fs

Peackhy, 4S well 4s the Paw tS Casing

ag, APhn seueal unsuceesstlattempts ta re Solve these sSSves Fhregh
BoP Stab (5 proto cel clemands) , Plawbtt Elec! BP-8's, BP-Ts,8P-105,
and BP-ll 5 Cael ninsteaf VC roredy LacmS puesvent ts Me LRA) as Carh GJ
Tuty Jor] anol Coty Nuits there crf ter. AS of the Conte Cement ok
thS actin, Plesndift bes yet te rere an aetegualé CEperke fo Same,»

30. Mawbtt was trarsferred fran ECL Ft. Or 4, ADC Bpooklin on
Tuy 4, H019, To late llanki€ fs pedal | TSie Aeryn AaS not ean
addressee! fu MDC Stat properly, (fF at all, anel aS Such fhe
Ment tts pte soe, and related SSves are CentrnuyjovS, Wil Seng, cnet
ongeV§, Gh hast No theen adldyesseA ax reSelved by Ae Bok, th ut
COS PlaintiEF further clamege.
S

 
3). The be ss of Plant? clon 5 that Llanbte °5 SKM €eperren cil and
have been cont ny ov! Yu experjenrcvy advance a he lu ar Seruly /SSves
with Aanht1s lept upper Maxie, left eye, Sense of Smell anal
tashe,and Speech, aS well as Feeling prumbness rn Some areas af
tHe jett Side of Plaintiffs face anol Pam in othe- GES of the
left Side of Plaintit¥s face C Vita fapf Jarra, tNed be lpa the left eye) quid] |
le Et Sinus due to the. iMp repr f bo tched CGinet Heli yer SurgenrkS Ceaduched
on te flantit tat were Provitled by tHe KoP whde Pant fF was
at Capp Canaan Gnd fherea ter hile at FEDIY (Cooper

Vaveesity Ho Sifal on Of ahout December dé r016), anol again Gn OF abot
January § por7 , AGo4 threugh suly S, 07 includ/ng On of
abet oO tober 4 gol g Phrovgh te fresent A al

BD. The delays Caused tHe cyst/ ma3s To grow From the Sree of a
Marble ty fe Size of 4 p lw anel to nade ane presek Plaarbif FS Sins
Caviy casing the remeal and [p38 of part of Plank tls left Sab
and bene. The Fale of the BOP to frovike the prefer MacSypializdion”
Surgery Eollewee by “Packing” Was the Hrrect resul4 of He hss of
bone, Sinv5, nel other [o5$es ane injrras 25 well.

Bs . L fF eg uewt full unel qcleguate Menctar Copen S cfren fer the Neg l gence
And lack of adleg vate wedital cane flat Me BOP Fated tp fOWs fhe.
Plantitt to resolve Hho Se iS5v€s , 16 rneldde He costs of FecensdruchV¥e
Fa cal Surgery, in eal, tor fo compenSatven for He resi t ng NSS of ben z,

Sines » SENSLS J AiSPigurement, Aaintitts fat and Sutter. ine are
Perms, nent Aa Mage.

FIRST CAUSE OF ACTION

HM. Plank tt repeets ANol (Fe alleces 24ach andl ery allegatiep Conta ned it
Pa reg caph / thrash Paresraph 55 inclusive, ASX it Elly Set Forth at length
herén,

35, Defen AaptS ourd a Aty Fo Plaintit- to Prevyhe Plant urnth aeleguate
Pechiced Cart, Syhee Arb was qn is mn te ¢ Stody of fla Bop during
all relevant fire, Petvods at SSJut herein,

b

 
36. Defendants b peache tke cluty Owe Fo flawt tf By fe alg te prevfile
Pleititt wih timely anal adequate fe. real drectmen , iNcluding Ait hot
/ Mikel to the fale of the BOP to have Mar Supra hzetron Sure ery fectortud
On Plesnket Followeet by the packing oF the weunel ana by We OVER an&
Year delay on te Part of the BOP iN Sendn Ar octil ovt for Surgery y
aleng with the BOPs fay lure fo Prev ihe Blawntitf wrth additena| [reer urks
and inedical treat ents to ths ay.

32. DeFenglantS” breach oF ol y qued to Plantitt 1S th, Aircel Gnel
Prox mace, Cavse of fot onl Plain bi€ FS injuries to Ary PerSem &S descalbed
rn detal Qhove, but alSo 5 fhe direct and Prokimate Cause of the
worsening, Ongoing, and CombnvedS PeSonal njorits that Aa, ytitf
cL AperienceS darl Ye

3e But for Defendants : fegfagen Cz } Ne ntff weoulel ng f ha vt Oitamrel
Grol woAd Ae t Continue t> Stan Ha AG MWNG gL Jy anet 74] uns to 4,3 feo] 2
as Set barth 0 detail above. |

39. As a resull of the aforementengal Defendants 4a re. hamas vef Jlewhtt |
ane 45 Soh are hable +y Plank tf iM AN Aachen Soun ding rh
Nagle gener « .

SECGM) CAUSE OF ACTLON

10. Pla whet Fepects and reqll e4e5 each and euery ql, legat a Conta nec
Paragraph / threvgh Paragraph 34 inclus.v€, Qs if Fully Set forth «
heagth Heres,

A, As Gq fes ut of Defendants ‘or hears the Yr ope, 9 al Le pec leriticl :
C” flainti FF, Defendants. ave drbenttorelly Caused fe nav thery2 2 |
Teatschif)ay Of the. Pleticc tL gue h resulted ih Le Lietrbre Ses Fasning AMES |

aS Sef forth thove:

Hh As a result of Defendants’ actrens, Deferglants are halle tea
p fat For assault.

 
THIRD CAUSE Of ACTLON

43. Pléndiff (epe $5 anel realleges each anel ever q Megadten contaned i

ah av Ge a @ € i egatien Con med ¢/]

Parag raph ] fhrevgly 4) NCI , AS if FUllq Cet forth at
length heres

4. As q pesl f of fe. beboadarts’ a lorementioned Aclay , to bhrS ae
iN Providlg plewnttt brth a dageahe MeAsce, | Calh%, tha Defenclan S
have. ho menste ated a del rherate phAt fher ENCE to flair tf, f  Ahel to
A inttls fed, ya Leeds

“Us. As such. Defendants are table fs Plaint ff in en actron cthewit
Enewn ase bivens Clam.

FOURTH CAUSE OF &cTZON

Ue : Pleandit fF FePeats and rvwa i/ eges ach anol every qg Nlegatien cont aiNre
in pare sep hd threvsl, paragraph 4S nNelvSve, afsvl filly Set fort,
a &ngt" hercin:- .

47, 45 a cesutt of Detendtants’f elute fo Aroviele Plan htF with Znely
anel adegtate padical cane, Plainbtf has Jub fereel Anel Con frnes
to Suffer and endure Cbtyreine pam res lthg From the frctea!
issues Sct bodl, in dete.| abeve. |

4y, TAS fact combined with th fact thet. Akantif remans 11 crStecly of

He BoP VS AS to Pekendants bang lable For 4 Wokstuen of

Pen hit 5 Covel Aalyts ,f ly pvt fat frarteel te, the, lens ftieng |
ncletyen by Defendants of Aanbtes Aghth gritencAmen of fr ebecton

| and right agamst ore l and MWe fenesh ment.

 
 « Case 2:19-cv-07317-JMA-AKT Document 1 Filed 12/30/19 PageQ9of9PagelID#:9- |

WHEREFORE, Plawttt Brandon Lisi demands judgrtent against
Debendaribs: On te Grst cau of aditn, onthe Secend cae. of actien, on the
thyra cake of acten, and onth Leycth CayS® of achin in 40 amount
of no less than $30,000,00000 Chit mifier collars), fogethe with interest
yn cluding the COSTS anel A Shupsnent5 of ths aghen a5 well 4s
inetd lamas Consegvential Aang es, Aunative ctatnages, and Fees,
together with Such athe- and Furthe eelith a5 His Courts cleoms
te be just and proper and eevrtable

!

Dede December il Ao} y
Brooklyn, AY

brbo Bd

Branelon L355; (Jamate Me. 64989-0654)
Pleinf'f f, Pry Se .

i fetropo|| fan D eferben Cente

MDC Brook! yn

20. Bok 3.460%

Breoklyn Ay 193%

 
